Title: To Benjamin Franklin from Ralph Izard, 28 January 1778
From: Izard, Ralph
To: Franklin, Benjamin


Article XIII of the proposed commercial treaty that Franklin had brought with him prohibited French export duties on West Indian molasses coming into the United States. This provision had raised uncertainties at the start, and the commissioners had been empowered to waive it if need be. When they discussed the matter in a meeting on January 25, Franklin proposed offering the French, as a quid pro quo, to prohibit American export duties on all commodities going to the islands that produced molasses. Deane agreed. Lee did not; he argued that the principle behind the negotiations was to leave each party free to set its own tariffs, that the commissioners were not authorized to insist on the provision about molasses, and that a duty on it would in any case be contrary to French policy. On the last point Deane differed: the French might well lay such a duty to discourage distilling rum in the United States, he contended, in order to increase the market there for their own rum and brandy. Lee proposed consulting his brother and Izard as judges of American opinion, particularly in the south. It was none of their business, Deane replied, and anyhow he knew as much as they did about southern commerce. Franklin, to calm the troubled waters, said why not make his proposal with the proviso that they were willing to give it up? The others agreed, Lee reluctantly, and there for the moment the matter rested.
When the commissioners met with Gérard on the 27th, Franklin returned to his idea of balancing duty-free exports with duty-free molasses. The latter, Deane pointed out, would be extremely popular in America. Gérard promised to refer the suggestion to the ministers. Lee, hoping that they would reject it, held his tongue; but he was privately consulting his brother and Izard to see what they thought of Franklin’s proposal. They were, as he doubtless expected, strongly opposed to it; and Izard agreed to write Franklin for both of them.
 
Dear Sir
Paris 28th. Jany. 1778.
Mr. Lee has asked my opinion on an Article which he informs me has been under the consideration of the Commissioners. Viz. Whether an exemption from duty of Melasses, is an equivalent for a total exemption from duty of all the exports of North America, to the French West India Islands. In answer to this question, I am clearly of opinion that it is not; and if that Article should be agreed to by the Commissioners, without an absolute necessity, I can not help thinking that it will be a sacrifice of the general interests of America, to those Provinces which import Melasses. I shall not be suspected of partiality, or of being actuated by any motives but those of the public good, when it is known that South Carolina, the Province in which all my property lies, imports a considerable quantity of Melasses for distillation. Should the Article in question be agreed to, the French might lay what duties they pleased upon their European exports, and even upon their Sugar, Coffee, and other productions of their Islands, without our having any check upon them whatever. For if in consequence of any such duty imposed by them, a duty were by America to be laid on any of her exports to France, the French Vessels would have nothing to do but to clear out for the West Indies, and sail either directly for Europe, or touch first at one of their Islands. This will certainly, at least, open a door for smuggling, and may occasion a discontinuance of that friendship, and harmony that ought to subsist between the two Countries. This Article seems the more extraordinary to me, as I do not think there is the least probability of any duty ever being laid by the French upon Melasses, as the distilling of it into Rum would materially interfere with their Brandy; and therefore a duty would endanger the diminution of the consumption of it. I am very sensible that the decision of this business is committed entirely to the Commissioners at this Court. At the same time I can not help thinking it my duty, not only as a Gentleman of considerable property in America, but likewise as one whom Congress has thought proper to honour with a Commission similar to your own, though at another Court, to endeavour to prevent the execution of an Article that I think injurious to the interests of my Country. I prefer this application to you singly as a friend, to one addressed to all the Commissioners; and hope the latter will be unnecessary. It is very painful for me to write to you in the language of complaint, but I feel myself hurt, and it is proper that I should tell you of it. It does not appear to me to be possible that any inconvenience could have arisen, if you had mentioned to me the proposition of an exemption of all duties on our exports, as a compensation for the exemption of the duty on Melasses alone. When I had the pleasure of seeing you last at my House, I spoke to you in general about the Treaty, and particularly about this Article of Melasses, and expressed my fears that the French Ministry would not consent to have such a restraint put upon their power as was contained in the Article of the original Treaty. I asked you whether you were under any injunctions of secrecy which prevented you from satisfying me. You replied that certainly secrecy was necessary to be observed, but that as I was myself a Commissioner, you thought that you might without any impropriety talk with me on the subject, and informed me that the objection which I apprehended, had been made, and that the Article was to be given up; not a word was mentioned about an equivalent. As you thought at that time that my being a Commissioner entitled you to speak to me on the subject, I can not conceive what impropriety there could possibly have been in your doing it when so material an alteration was under consideration.
The Instructions sent to me by Congress came through your hands, and it will hardly be necessary to remind you that though the conclusion of the Treaty with this Court is intrusted to you, and the other Gentlemen joined with you in the Commission, I am directed by the same authority under which you act, to apply to you for a Copy, not only of the original Treaty, but likewise for “every subsequent alteration that has been PROPOSED on either side.” It appears therefore to me, that as soon as the alteration was PROPOSED, it ought to have been communicated to me. Had you made such communication, I should have thought it my duty to have called your attention to the Principles of the Treaty; and should have requested you to consider whether you were not going to act in direct violation of them. My reason for thinking so is, that I am instructed to “propose to the Court of Tuscany a Treaty on the same commercial Principles as are the Basis of the Treaty which you are directed to propose to the Court of France.” What this Basis, and these Principles are is clearly explained to me in the following Instruction. “It must never be forgotten in these Commercial Treaties, that reciprocal, and equal advantages to the People of both Countries be firmly, and plainly secured.”
This matter gives me a great deal of uneasiness. I am extremely anxious to know if there be yet a possibility of stopping the execution of the Article in question. You will, therefore, excuse my requesting that you will favour me with an answer to this Letter as soon as possible. I have the honour to be with great regard Dear Sir Your most Obedient Humble Servant
Ra: Izard.
To The Honourable Benjamin Franklin Esqr.
